               Case 3:14-cr-00196-CRB Document 2171 Filed 01/24/20 Page 1 of 3



 I   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 210020)
 J   Chief, Criminal Division

 4   wrLLrAM FRENTZEN (LABN 2442t)
     s. WAQAR HASrB (CABN 2348t8)
 5   Assistant United States Attorneys

 6             450 Golden Gate Avenue, Box 36055
               S an Francisco, Califo rnia 9 4 1 02-3 49 5
 7             Telephone: (41 5) 436-7200
               FAX: (4ts) 436-7234
 8             wi I I iam. frentzen@usdoj gov
                                          .


               waqar.hasib@usdoj. gov
 9
     Attorneys for United States of America
l0
                                              LINITED STATES DISTRICT COURT
11
                                        NORTHERN DISTRICT OF CALIFORNIA
12
                                                 SAN FRANCISCO DIVISION
13

14   LINITED STATES OF AMERICA.                                )   NO. l4-CR-0196-CRB
                                                               )
15             Plaintiff,                                      ) NOTICE OF DISMISSAL
                                                               )
t6       v.                                                    )
                                                               )
17   KWOK CHETING CHOW, et. al.,                               )
                                                               )
18             Defendants.                                     )
                                                               )
t9

20            With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United

2l   States   Attomey for the Northern District of Califomia dismisses the following counts from the Second

22   Superseding Indictment in the above-referenced case against the defendants listed in the table below

Z3   without prejudice:

24    Name of defendant                         Counts being dismissed by this notice

25    Leslie Yun                                90, 9 93 94 95 96 97 98,       02       04, I 05, 06, 07
                                                                                    1                        08   09 I   5   I I   7
                                                123 4    43- 4 7
26    Yat Wa Pau                                       9l -98 102-t09 227
           Tilton                               208
27    Elaine Liang                              I67 -l69, 172-173, 17g, 179_90, I s5_g6,    t   89-90, 193,94, 196-97, lgg_gg,
                                                202-203.
28
     NOTICE OF DISMISSAL
     No. CR 14-CR-0196-CRB
           v.711012018
              Case 3:14-cr-00196-CRB Document 2171 Filed 01/24/20 Page 2 of 3




 1     Gary Chen                           192, 197, 198-99, 202-203
       Anthony Lai                         191, 796, 198-199, 202-203
 2     Zhanghao Wu                         l0l,   133

 a
 J
             Each of these defendants have previously pled guilty to other counts in the Second Superseding
 4
      Indictment, and have been sentenced. Dismissal of the pending counts listed in the above table will
 5
      resolve all outstanding charges against these defendants.
 6
 ,7


      DATED:      tla4f aMD                                             Respectfully submitted,
 8
                                                                        DAVID L. ANDERSON
 9                                                                      United States A

10

11                                                                      HALLIE HOFFMAN
                                                                        Chief, Criminal Division
12

13

14

l5
16

t7

18

t9

20

2l
22

23

24

25

26

27

28
      NOTICE OF DISMISSAL
      No. CR 14-CR-0196-CRB
             v.711012018
                 Case 3:14-cr-00196-CRB Document 2171 Filed 01/24/20 Page 3 of 3




     1                                                   ORDE,R

i    2   Leave is granted to the government to dismiss the charges without prejudice against the defendants

     J   listed in the above table.

     4

     5

     6   Date:
                                                                    HON. CHARLES R. BREYER
     7                                                              Senior United States District Judge

     8

     9

    10

    1l

    l2
    t3

    14

    15

    t6

    17

    18

    t9

    20

    2l
    22

    23

    24

    25

    26

    27

    28
         NOTICE OF DISMISSAL
         No. CR 14-CR-0196-CRB
               v. 7ll0l20l8
